

116 S4502 IS: Pipeline Fairness, Transparency, and Responsible Development Act of 2020
U.S. Senate
2020-08-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS2d SessionS. 4502IN THE SENATE OF THE UNITED STATESAugust 6, 2020Mr. Kaine (for himself and Mr. Warner) introduced the following bill; which was read twice and referred to the Committee on Commerce, Science, and TransportationA BILLTo amend the Natural Gas Act to bolster fairness and transparency in the consideration of interstate natural gas pipeline permits, to provide for greater public input opportunities in the natural gas pipeline permitting process, and for other purposes.1.Short titleThis Act may be cited as the Pipeline Fairness, Transparency, and Responsible Development Act of 2020.2.Notice to affected landowners(a)Initial noticeSection 7(d) of the Natural Gas Act (15 U.S.C. 717f(d)) is amended—(1)by striking the subsection designation and all that follows through Application for certificates and inserting the following:(d)Application for certificate of public convenience and necessity(1)In generalSubject to paragraph (2), an application for a certificate; and(2)by adding at the end the following:(2)Requirements(A)ApplicationAn application for a certificate of public convenience and necessity under paragraph (1) shall include—(i)the name and address of each interested party on whom the applicant is required to serve notice of the application under that paragraph; and(ii)a copy of the notice proposed to be served on each interested party under that paragraph.(B)Notice(i)In generalA notice served on an interested party under paragraph (1) shall include—(I)a description of the proceeding before the Commission relating to the application for a certificate of public convenience and necessity;(II)complete instructions on how the interested party can move to intervene in the proceeding described in the notice, including instructions on how to intervene—(aa)electronically; and(bb)through a paper filing;(III)a clear statement of the contents required to be included in a motion to intervene in the proceeding described in the notice;(IV)the deadline for the interested party to move to intervene in the proceeding described in the notice; and(V)a section, separated from the remaining text of the notice and clearly displayed in bold print, informing the interested party that—(aa)in order to preserve the right to seek judicial review of a decision by the Commission relating to the certificate of public convenience and necessity, the interested party must intervene in the proceeding described in the notice; and(bb)intervention in the proceeding described in the notice is the only way to preserve the right to judicial review described in item (aa).(ii)ReviewThe Commission shall—(I)review each notice submitted to the Commission under subparagraph (A)(ii) to determine whether the notice meets the requirements described in clause (i); and(II)approve the notice only if the notice meets those requirements.(iii)Service(I)In generalAn applicant may not serve notice on an interested party under paragraph (1) unless the notice has been approved by the Commission under clause (ii).(II)DeadlineA notice under paragraph (1) shall be served on an interested party not less than 60 days before the last day on which the interested party may intervene in the proceeding described in the notice.(C)Public availability of information relating to interested partiesOn request of any person, the Commission shall disclose the names and addresses submitted to the Commission under subparagraph (A)(i), subject to such reasonable terms and conditions as the Commission determines to be appropriate..(b)Subsequent noticeSection 7(e) of the Natural Gas Act (15 U.S.C. 717f(e)) is amended—(1)by striking the subsection designation and all that follows through of this section, in the first sentence and inserting the following:(e)Issuance of certificate(1)In generalExcept in the cases governed by the provisos in subparagraphs (A) and (B) of subsection (c)(1), and subject to paragraphs (2) through (4),;(2)in paragraph (1) (as so designated), by striking necessity; otherwise in the first sentence and all that follows through The Commission in the second sentence and inserting the following: “necessity.(2)RequirementThe Commission shall deny any application for which the Commission has not made the findings described in paragraph (1).(3)Terms and conditionsThe Commission; and(3)by adding at the end the following:(4)Notice of issuance(A)In generalOn issuance of a certificate of public convenience and necessity by the Commission, the applicant requesting the certificate shall provide to each interested party on whom the applicant served notice of the application under subsection (d) a notice of the issuance of the certificate.(B)RequirementsEach notice under subparagraph (A) shall include—(i)complete instructions on how the recipient of the notice may apply for a rehearing before the Commission;(ii)a clear statement of the contents required to be included in an application for a rehearing before the Commission;(iii)the deadline for the recipient to file that application;(iv)the time period for seeking judicial review of a decision of the Commission on an application for rehearing;(v)a statement informing the recipient that judicial review will not be available with respect to a decision of the Commission on any issue for which the recipient has not sought rehearing before the Commission; and(vi)a clear reference to—(I)subsections (a) and (b) of section 19; and(II)any rules issued under those subsections relating to the time or manner of seeking—(aa)a rehearing before the Commission; or (bb)judicial review of a decision of the Commission under this section, including any decision on a rehearing. (C)Effect of noticeA court may not grant a petition for eminent domain under subsection (h) with respect to any property covered by the applicable certificate of public convenience and necessity issued under this subsection unless the holder of the certificate has provided notice under this paragraph to each interested party described in subparagraph (A)..3.Conditioned certificatesSection 7(e) of the Natural Gas Act (15 U.S.C. 717f(e)) (as amended by section 2(b)) is amended by adding at the end the following:(5)Restrictions(A)Eminent domain(i)Commencement of actionA holder of a certificate of public convenience and necessity may not commence an action under subsection (h) until the earliest date on which all timely applications for rehearing under section 19(a)— (I)have received a ruling on the merits by the Commission under that section; or(II)have been deemed denied under paragraph (3)(B)(i) of that section.(ii)Ruling on petitionA court may not grant a petition for eminent domain under subsection (h) with respect to any property covered by the applicable certificate of public convenience and necessity if the holder of that certificate has not received all required certifications, authorizations, approvals, permits, or other permissions from Federal or State agencies necessary—(I)to begin construction; and(II)to complete the entire project for which the certificate was issued.(B)ConstructionThe holder of a certificate of public convenience and necessity may not begin construction under that certificate until the later of—(i)the earliest date on which the holder has received all required certifications, authorizations, approvals, permits, or other permissions described in subparagraph (A)(ii); and(ii)the earliest date on which all timely applications for rehearing under section 19(a)—(I)have received a ruling on the merits by the Commission under that section; or(II)have been deemed denied under paragraph (3)(B)(i) of that section..4.Eminent domain(a)Statement of policyWith respect to the construction and operation of natural gas pipelines, it is the policy of the United States to protect the rights of citizens of the United States to their private property, including by limiting the taking of private property by the Federal Government to situations in which the taking is for public use, with just compensation, and required by the public convenience and necessity, and not merely to advance the economic interests of private parties that would be given ownership or use of the property taken.(b)Just compensationSection 7(h) of the Natural Gas Act (15 U.S.C. 717f(h)) is amended—(1)by striking the subsection designation and all that follows through When any holder in the first sentence and inserting the following:(h)Eminent domain(1)In generalWhen any holder; (2)in paragraph (1) (as so designated), in the second sentence—(A)by striking The practice and inserting the following:(2)Practice and procedure(A)In generalSubject to subparagraph (B), the practice; (3)in paragraph (2)(A) (as so designated), by striking situated: Provided, That the and inserting the following “situated.(B)LimitationThe; and(4)by adding at the end the following:(3)Just compensation(A)Definition of lost conservation valueIn this paragraph, the term lost conservation value means—(i)the value of any use of land for conservation purposes (as defined in section 1.170A–14(d) of title 26, Code of Federal Regulations (or a successor regulation)) that is interrupted or prevented by the exercise of the right of eminent domain under paragraph (1); (ii)any decrease in the value of land due to the interruption or prevention of a use described in clause (i); and(iii)any lost benefit or decrease in the value of a benefit due to the interruption or prevention of a use described in clause (i).(B)Land subject to a conservation easementIn determining the just compensation for property acquired by the exercise of the right of eminent domain under paragraph (1), in the case of land subject to a conservation easement, the court with jurisdiction over the proceeding shall consider the lost conservation value of that land..5.Appraisals, offers of compensation, and possessionSection 7(h) of the Natural Gas Act (15 U.S.C. 717f(h)) (as amended by section 4(b)) is amended by adding at the end the following:(4)Appraisals and offers of compensation(A)Appraisals(i)In generalThe holder of a certificate of public convenience and necessity shall have the property covered by the certificate appraised in accordance with generally accepted appraisal standards.(ii)RequirementThe owner of the applicable property (or a designated representative of the owner) shall be given the opportunity to accompany the appraiser during any inspection of the property that is part of an appraisal under clause (i).(iii)TimingAn appraisal under clause (i) shall be carried out before the holder of the certificate of public convenience and necessity makes an offer of compensation to the owner of the applicable property.(B)Offers of compensationAny offer of compensation made to an owner of property that is covered by a certificate of public convenience and necessity—(i)shall be made in writing;(ii)may not be for an amount less than the fair market value of the property, as determined by an appraisal carried out under subparagraph (A); and(iii)shall include damages to any property of the owner that is adjacent to the property covered by the certificate.(5)Judicial review of eminent domain petitionNo court shall have jurisdiction to review a petition for eminent domain under this subsection unless—(A)an appraisal has been carried out in accordance with subparagraph (A) of paragraph (4); and(B)the holder of the certificate of public convenience and necessity has made an offer of compensation to the owner of the applicable property in accordance with subparagraph (B) of that paragraph.(6)Right of possessionAn owner of property covered by a certificate of public convenience and necessity shall not be required to surrender possession of the property unless the holder of the certificate—(A)has paid to the owner the agreed purchase price; or(B)has deposited with the applicable court the amount of the award of compensation in the condemnation proceeding for the property..6.Process coordination for environmental reviewSection 15 of the Natural Gas Act (15 U.S.C. 717n) is amended by adding at the end the following:(g)Environmental review for interstate natural gas pipelines(1)DefinitionsIn this subsection:(A)Federal authorization(i)In generalThe term Federal authorization means any authorization required under Federal law with respect to an application for a certificate of public convenience and necessity under section 7.(ii)InclusionsThe term Federal authorization includes any permits, special use authorizations, certifications, opinions, or other approvals as may be required under Federal law with respect to an application for a certificate of public convenience and necessity under section 7.(B)ProjectThe term project means a project for the construction or extension of facilities for the transportation in interstate commerce of natural gas that requires Federal authorization.(2)Programmatic environmental impact statementsIn considering an application for Federal authorization for a project in a State, if, during the 1-year period beginning on the date on which the application is filed, an application for Federal authorization for a separate project is filed, and that project is located in the same State and within 100 miles of the first project, the Commission shall consider both projects to be 1 project for purposes of complying with the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.).(3)Supplemental environmental impact statements(A)In generalIf the Commission determines that comments submitted in response to a draft environmental impact statement prepared with respect to an application for Federal authorization raise issues that exceed the initial scope of the draft environmental impact statement, a supplemental environmental impact statement shall be prepared for the project.(B)Mitigation plansIf a draft environmental impact statement prepared with respect to an application for Federal authorization does not include information about mitigation plans for adverse impacts that cannot reasonably be avoided, a supplemental environmental impact statement shall be prepared that includes that information.(4)Public meeting requirementsIn complying with the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.) with respect to an application for Federal authorization, the Commission shall ensure that any public meeting shall be held—(A)in each county or equivalent subdivision in which the project will be located; and(B)during each period of public comment preceding, if applicable, publication of—(i)a draft environmental impact statement;(ii)a final environmental impact statement; and(iii)any supplemental environmental impact statement..7.Impacts on critical natural resourcesSubsection (g) of section 15 of the Natural Gas Act (15 U.S.C. 717n) (as added by section 6) is amended by adding at the end the following:(5)National scenic trails(A)In generalIn preparing an environmental impact statement with respect to an application for Federal authorization for a project, any evaluation of the visual impacts of the project on a national scenic trail designated by the National Trails System Act (16 U.S.C. 1241 et seq.) in the environmental impact statement shall—(i)consider the cumulative visual impacts of any similar proposed project—(I)for which an application for Federal authorization is in the pre-filing or filing stage; and(II)that impacts the same national scenic trail within 100 miles of the first project; and(ii)include visual impact simulations depicting leaf-on and leaf-off views at each location where major visual impacts occur, as identified, authenticated, and justified during the period of public comment preceding the publication of a draft environmental impact statement by the head of the Federal agency or independent agency administering the land at the applicable location.(B)National forest management plansNo amendment to a National Forest management plan under the Forest and Rangeland Renewable Resources Planning Act of 1974 (16 U.S.C. 1600 et seq.) shall be considered if the result of the amendment represents net degradation to the resources of a national scenic trail designated by the National Trails System Act (16 U.S.C. 1241 et seq.)..8.Judicial reviewSection 19(a) of the Natural Gas Act (15 U.S.C. 717r(a)) is amended—(1)in the sixth sentence, by striking Until the record and inserting the following:(5)Powers of the CommissionUntil the record;(2)in the fifth sentence, by striking No proceeding and inserting the following:(4)Application required for judicial reviewNo proceeding;(3)by striking the fourth sentence and inserting the following:(B)Effect of failure to timely rule on the merits(i)In generalIf the Commission has not ruled on the merits of an application for rehearing under this subsection by the date that is 45 days after the date on which the application is filed with the Commission, the application shall be deemed denied on that date.(ii)Orders granting rehearing for further considerationFor purposes of clause (i), an order granting an application for rehearing solely for the purpose of further considering the issues raised in the application shall not be considered to be a ruling on the merits of the application.(iii)Judicial reviewAn application that is deemed denied under clause (i) may be reviewed by a court of appeals of the United States in accordance with subsection (b).;(4)in the third sentence, by striking Upon such application and inserting the following:(3)Decision on application(A)In generalOn an application for rehearing under this subsection,;(5)in the second sentence, by striking The application and inserting the following:(2)ContentsAn application; and(6)by striking the subsection designation and all that follows through Any person in the first sentence and inserting the following:(a)Application for rehearing(1)In generalAny person.